Exhibit 10.8
 
SUBSIDIARY PURCHASE AGREEMENT
 
This SUBSIDIARY PURCHASE AGREEMENT (the “Agreement”) is made and entered into
effective as of September 30, 2010 (the “Effective Date”) by and among Todd
Torneo, an individual (“Torneo”), Rubicon Financial Incorporated, a Delaware
corporation (“RBCF”), Rubicon Financial Insurance Services, Inc., a California
corporation and wholly-owned subsidiary of RBCF (“Rubicon Insurance” or the
“Subsidiary”).


This Agreement sets forth the terms and conditions upon which RBCF will sell and
convey to Torneo, and Torneo will purchase from RBCF, 100% of the issued and
outstanding shares of the Subsidiary.


RECITALS


WHEREAS, Torneo is desirous of purchasing and RBCF is desirous of selling 100%
of the Subsidiary in exchange for 50,000 shares of RBCF common stock currently
held by Torneo; and

In consideration of the mutual agreements contained herein, intending to be
legally bound hereby, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE OF SUBSIDIARY; CLOSING

1.01.
Purchase and Sale of Subsidiary. Subject to the terms and conditions of this
Agreement, at the Closing, RBCF agrees to sell, transfer, convey, assign and
deliver to Torneo, and Torneo agrees to purchase, acquire and accept from RBCF,
free and clear of all liens, charges or encumbrances of whatsoever nature, 100%
of the issued and outstanding share of the Subsidiary. As part of the purchase,
Torneo will receive all of the assets of the Subsidiary of any kind, character,
or description, known or unknown, whether accrued, absolute, or otherwise (and
regardless of whether reflected on each of the Subsidiary’ Financial
Statements), all as they exist on the Closing Date, including without
limitation:



 
(a)
All right, title and interest of the Subsidiary in and to all of the
Subsidiary’s inventory, wherever located, including raw material, work in
process, and finished goods;



 
(b)
All of the Subsidiary’s cash, cash on hand, cash on deposit, accounts, accounts
receivable (subject to the provisions referenced in Section 1.04(b) hereof),
trade receivables and notes receivable;



(c)           All of the Subsidiary’s fixtures, machinery, equipment, furniture,
and supplies;


 
(d)
All right, title and interest of the Subsidiary in and to all prepaid rentals
and other prepaid expenses, bonds and deposits (including those for health
insurance);



(e)           All vehicles owned or leased by the Subsidiary;
 
 
Page 1 of 14

--------------------------------------------------------------------------------

 
 
 
SUBSIDIARY PURCHASE AGREEMENT
 
 
(f)
All Business records including all drawings, bills of materials and lists,
vendor agreements and lists, credit files, sales records, warranty records,
inventory records, product literature and marketing studies;



 
(g)
All licenses, permits and other intellectual property used in connection with
the Business of the Subsidiary.



 
(h)
All other books and records associated with the Business of the Subsidiary
(including the Subsidiary’s corporate minute books and related corporate
records);



 
(i)
To the extent assignable, all rights of the Subsidiary under the contracts and
leases entered into by the Subsidiary in connection with the Business (the
“Assumed Contracts”); and



(j)            All customer, distributor and supplier files and mailing lists of
the Subsidiary.
 
   All of the assets referenced above and being purchased under this Agreement
are collectively referred to herein as the “Assets.”

1.02.
Assumption of Liabilities. On the Closing Date, Torneo shall assume all charges,
debts, obligations, contracts, agreements, and liabilities of the Subsidiary
(the “Assumed Liabilities”). The Assumed Liabilities shall include, but shall
not be limited to:



(a)  
All liabilities of the Subsidiary on the Financial Statements;



(b)  
Accounts payable;



(c)  
Accrued employee vacation and sick pay;



(d)  
Warranty claims;



(e)  
Any and all automobile leases;



(f)  
All liabilities under the Assumed Contracts, to the extent the liabilities or
claims arise either prior to or subsequent to the Subsidiary’s Ownership Period;



(g)  
Federal and state income taxes, federal and state employment taxes and state
sales taxes due and payable; and



(h)  
All other liabilities of the Subsidiary, whether fixed or contingent, known or
unknown, arising out of the operation of the Business either prior to or
subsequent to the Subsidiary’s Ownership Period; save and except for any
Retained Liabilities as defined in Section 1.03.

 
 
Page 2 of 14

--------------------------------------------------------------------------------

 


SUBSIDIARY PURCHASE AGREEMENT
 
1.03.
Liabilities to be Retained by RBCF. RBCF shall retain only the following
liabilities of the Subsidiary (the “Retained Liabilities”):



 
(a)  
Professional fees owed by the Subsidiary with regard to this transaction and/or
this Agreement, which shall be paid from funds of RBCF rather than from any
funds of the Subsidiary;



1.04.  
Consideration. As payment in full for the Subsidiary, subject to the terms and
conditions of this Agreement, and in reliance on the representations, warranties
and agreements of the Subsidiary and RBCF contained herein, Torneo shall
transfer to RBCF 50,000 shares of RBCF common stock issued in the name of Torneo
(the “Purchase Price.”)



1.05.  
Closing. The Closing of the transactions contemplated by this Agreement will
take place at the offices of RBCF, at 18872 MacArthur Blvd., First Floor,
Irvine, California, or at such other location or by such other means as the
parties may agree, including exchange of signatures via express mail or
facsimile, at 9:30 a.m. on a date not later than the Effective Date.



1.06.
Effective Time. The “Effective Time” shall mean 9:00 a.m., Pacific Standard
Time, on the Effective Date.



1.07.           Deliveries at Closing.

 
(a)  
At the Closing, RBCF will deliver to Torneo certificate(s) representing 100% of
the issued and outstanding shares of the Subsidiary along with all corporate
documents of the Subsidiary, which will effectuate the transfer of the
Subsidiary’s Assets by RBCF to Torneo and the acquisition of the Subsidiary by
Torneo.



 
(b)  
At the Closing, Torneo will deliver to RBCFthe Purchase Price.



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARY AND RBCF


The Subsidiary and RBCF hereby jointly and severally represent, warrant and
covenant to Torneo as set forth below in this Article II. All representations
and warranties in this Article II are deemed to be made by the Subsidiary and
RBCF on, and be effective as of, both the date hereof and the Closing Date.

2.01.
Corporate Organization; Power, Etc. The Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has full corporate power and authority to carry on the
Business as it is now being conducted and to own the Assets it now owns and is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each other jurisdiction in which it owns or leases any real
property or in which the nature of the Business transacted by it makes such
licensing or qualification necessary.

 
 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
2.02.
No Affiliates. The Subsidiary does not own, directly or indirectly, any capital
stock or other equity securities of any corporation, partnership, limited
liability company, trust, joint venture or other entity nor have any direct or
indirect equity or ownership interest in any business.



2.03.
Authorization of Agreements, Validity, Etc. The execution, delivery and
performance by the Subsidiary and RBCF of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action and will not violate any provision of law, any order of any
court or other agency of government, the Certificate of Incorporation or Bylaws
(or similar governing documents) of the Subsidiary or RBCF, any judgment, award
or decree or any indenture, agreement or other instrument to which the
Subsidiary or RBCF is a party, or by which any of them or any of their
properties or assets is bound or affected, or result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation of
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the Assets of the Subsidiary. This Agreement has been duly executed and
delivered by the Subsidiary and RBCF and constitutes the legal, valid and
binding agreement of the Subsidiary and RBCF enforceable in accordance with its
terms, except that such enforcement may be subject to traditional equitable
remedies, bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditor’s rights.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF TORNEO


Torneo represents and warrants to the Subsidiary and RBCF as follows:


3.01.
Authorization; Etc. Torneo has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
is a valid and binding agreement of Torneo enforceable in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.



3.02
Validity. This Agreement has been duly executed and delivered by Torneo and
constitutes the legal, valid and binding obligation of Torneo, enforceable
against it in accordance with its terms.



3.03.
No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate or be in
conflict with, or constitute a default under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, any agreement or commitment to
which Torneo is a party or by which Torneo is bound, or violate any statute or
law or any judgment, decree, order, regulation or rule of any court or
governmental authority.



3.04.
Litigation. To Torneo’s knowledge, there is no action, suit, inquiry, proceeding
or investigation by or before any court or governmental or other regulatory or
administrative agency or commission pending or threatened against or involving
Torneo, or which questions or challenges the validity of this Agreement or any
action taken or to be taken by Torneo pursuant to this Agreement or in
connection with the transactions contemplated hereby.



 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING


Prior to the signing and Closing of this Agreement, the following conditions
precedent shall have been satisfied or waived:


4.01.
Consents Obtained.  All consents from third parties, including without
limitation all lenders and secured parties, required to consummate the
transactions contemplated hereby shall have been obtained by RBCF and the
Subsidiary.



4.02.
No Government Proceeding or Litigation. No suit, action, investigation, inquiry
or other proceeding-by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened against any
Subsidiary which questions the validity or legality of any of the transactions
contemplated by this Agreement.



4.03.
No Injunction. On the Closing Date there shall be no effective threatened
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transaction contemplated hereby which
Torneo deems unacceptable in its sole discretion.



ARTICLE V
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES


5.01.
Survival of Obligations. Notwithstanding any provisions of this Agreement or of
any agreement, document, certificate or other instrument delivered in connection
with the terms of this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.



5.02.
Further Assurances. After the Closing, RBCF shall from time to time, at the
reasonable request of Torneo, without cost or expense to Torneo, execute and
deliver such other instruments of conveyance and transfer and take such other
reasonable actions as are contemplated by this Agreement.



5.03.
Reliance. Except as otherwise represented, warranted or set forth in this
Agreement, Torneo specifically agrees that it has purchased the Assets and
assumed the Assumed Liabilities “as is,” “where is” and “with all faults” and
defects, both latent and patent, known or unknown. Further, Torneo specifically
agrees that it is not relying upon any oral discussions between its
representatives and any other representative of the Subsidiary or RBCF in
entering into this Agreement. Torneo agrees that it has performed a due
diligence review of the Assets, Assumed Liabilities and of the financial
condition and prospects of the Business in making Torneo’s voluntary decision to
enter into this Agreement. Further, Torneo specifically agrees that it will not
hold RBCF, or their employees, agents or owners, responsible for any information
about the Subsidiary that Torneo did not know at the time it entered into this
Agreement as Torneo agrees that nothing the Subsidiary or RBCF, or its agents,
employees or owners, said or did, save and except for the agreements, covenants,
representations and warranties specifically set forth within this Agreement,
induced Torneo into entering into this Agreement.

 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT

ARTICLE VI
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


6.01.
Investigations; Survival of Warranties. The respective representations,
warranties and covenants of the Subsidiary, RBCF and the Torneo contained herein
or in any certificates or other documents delivered prior to or at the Closing
shall not be deemed waived or otherwise affected by any investigation made by
any party hereto. Each and every such representation, warranty, covenant and
agreement shall survive for a period of one (1) year after the date such
representation and warranty is deemed made, except that (i) the other covenants
and agreements to be performed subsequent to the Closing, including without
limitation those covenants contained in Articles IV and V above, shall survive
and be enforceable for period of the applicable statute of limitations, and (ii)
nothing in the foregoing shall be deemed to diminish any Indemnifying Party’s
(as hereinafter defined) indemnification obligations to an Indemnified Party
respecting (a) any matter for which written notice to the Indemnifying Party has
been given prior to the end of the applicable indemnification period, and (b)
claims for indemnification for tax matters and common law fraud, which shall
survive for the duration of the applicable statutes of limitations.



6.02.         Indemnification.

 
(a)
RBCF agrees to save harmless, defend and indemnify Torneo, and any of Torneo’s
respective officers, directors, agents, attorneys, accountants, or other
representatives of such parties against, and hold them harmless from any and all
liabilities, of every kind, nature and description, fixed or contingent
(including, without limitation, reasonable counsel fees, expert witness fees,
and expenses in connection with any action, claim or proceeding relating to such
liabilities) arising out of or relating to a breach of any of the
representations and warranties or covenants contained in this Agreement.



 
(b)
Torneo agrees to save harmless, defend and indemnify RBCF and its officers,
directors, agents, attorneys, accountants, or other representatives against, and
hold them harmless from any and all liabilities, of every kind, nature and
description, fixed or contingent (including, without limitation, reasonable
counsel fees, expert witness fees, and expenses in connection with any action,
claim or proceeding relating to such liabilities) arising out of a the purchase
of the Subsidiary or the breach of any of the representations and warranties or
covenants contained herein.

 
 
Page 6 of 14

--------------------------------------------------------------------------------

 


SUBSIDIARY PURCHASE AGREEMENT
 
6.03.
Escrow of RBCF Shares. Torneo hereby agrees to deposit 100,000 shares of RBCF
common stock with DeMint Law, PLLC, as escrow agent (the “Escrow Agent”), to be
used to collateralize the indemnification requirements of Torneo set forth
herein. The Escrow Agent shall hold the shares of RBCF common stock and release
such shares to RBCF or Torneo upon the terms and conditions set forth in the
Escrow Agreement attached hereto as Exhibit A.



6.04.
Injunctive Relief. Notwithstanding the provisions of Section 6.04 hereof, in the
event of a breach or threatened breach by RBCF, on the one hand, or Torneo on
the other hand, of the provisions of this Agreement, Torneo on the one hand, or
RBCF on the other hand, shall be entitled in order to maintain the status quo
ante pending the outcome of any arbitration pursuant to Section 6.05 hereof to
seek an injunction or similar equitable relief restraining the other party or
RBCF, as the case may be, from committing or continuing any such breach or
threatened breach or granting specific performance of any act required to be
performed by the other party or RBCF, as the case may be, under any such
provision. The parties hereto hereby consent to the jurisdiction of the federal
courts located in Orange County, California and the California state courts
located in Orange County for any proceedings under this Section 6.04. The
parties hereto agree that the availability of arbitration in Section 6.05 hereof
shall not be used by any party as grounds for the dismissal of any injunctive
actions instituted by Torneo pursuant to this Section 6.04.



6.05.
Dispute Resolution. The parties acknowledge and agree that this Agreement and
any dispute hereunder shall be subject to and governed by the dispute resolution
provisions set forth in this section 6.05.



 
(a)
DISPUTES. RBCF and Torneo recognize that disputes as to certain matters of this
Agreement may from time to time arise which relate to either party’s rights
and/or obligations hereunder or thereunder. It is the objective of the parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the parties agree to follow the
procedures set forth in this Article if and when a dispute arises under this
Agreement. In the event of a dispute between the Parties, any party may, by
written notice to the other, have such dispute referred to their respective
chief executive officers for attempted resolution by good faith negotiations
within fourteen (14) days after such notice is received. In the event the chief
executive officers are not able to resolve such dispute, either party may at any
time after the fourteen (14) day period seek to resolve the dispute through the
other means provided in Section 6.05(b)



 
(b)
ALTERNATIVE DISPUTE RESOLUTION. Any dispute, controversy or claim arising out of
or relating to this Agreement, including, without limitation, disputes relating
to alleged breach or to termination, shall be settled by binding Alternative
Dispute Resolution (“ADR”) in the manner described below.  If a party intends to
begin an ADR to resolve a dispute, such party shall provide written notice (the
“ADR Request”) to the other party informing such other party of such intention
and the issues to be resolved. Within fifteen (15) business days after receipt
of the ADR Request, the other party may, by written notice to counsel for the
party initiating ADR, add additional issues to be resolved.



 
(c)
ARBITRATION PROCEDURE. The ADR shall be conducted pursuant to the Commercial
Arbitration Rules of the American Arbitration Association for Large, Complex
Cases then in effect. Notwithstanding those rules, the following provisions
shall apply to the ADR hereunder.

 
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
 
(i)
ARBITRATOR. The arbitration shall be carried out by a single arbitrator, who
shall be a retired United States judge or justice or magistrate and shall be
selected by the parties within thirty (30) days of receipt of the ADR Request in
accordance with the procedure described below.



 
(1)The parties shall select an arbitrator as described in subsection (2) below,
which arbitrator may but need not be selected from a list of arbitrators such as
the CPR Panel of Distinguished Neutrals of the Center for Public Resources,
subject to: (i) his/her availability and willingness to serve, (ii) his/her
availability to commence the arbitration within a reasonable period of time,
(iii) his/her agreement to charge fees and expenses that are reasonable under
the circumstances, and (iv) his/her commitment to render his/her award within
the time periods provided in this Section 6.04.



 
(2)
Each party will exchange a list of ten (10) qualified arbitrators and in the
event that both parties agree to a single common name that person shall be the
arbitrator. In submitting the ten names, each party shall prioritize from one to
ten the persons on their respective lists. In the event that there is more than
one common name on the parties’ lists, the person having the lowest combined
priority number shall be the selected arbitrator. The combined priority number
shall be the sum of the order numbers assigned to that person by the parties.
Thus, if one person was RBCF’s number two priority and Torneo’s number three
priority, and another person was RBCF’s number two priority and Torneo’s number
four priority, the former would be appointed. If more than one person has the
lowest combined priority number, the person for whom there is less difference
between the order numbers assigned by the parties shall be appointed. Thus, if
one person was RBCF’s number one priority and Torneo’s number four priority, and
another person was RBCF’s number two priority and Torneo’s number three
priority, the latter person would be appointed. If this method does not produce
a sole arbitrator or if there are no common names, the parties shall
alternatively strike from the combined list until one name remains, which shall
be the selected arbitrator. The party to strike first shall be determined by the
toss of a coin.



 
(3)
In the event the arbitrator is unable to meet the requirements set forth in
subsection (i) above, then, in the event the first selected arbitrator was
common to both lists and there was more than one common name on the parties’
lists, the arbitrator having the next lowest combined priority number who is
able and willing to serve pursuant to these requirements shall be selected. If
there is no such individual, then the parties shall use the alternate strike
method set forth above. In the event an arbitrator selected by the alternate
strike methodology is unable or unwilling to serve consistent with the
requirements set forth above, then the alternate striking procedure shall be
retraced in reverse order until an arbitrator is selected.



The arbitrator shall be neutral, disinterested, impartial, and independent of
the parties and others having any known interest in the outcome, and shall abide
by the AAA/ABA Code of Ethics for Arbitrators in Commercial Disputes. There
shall be no ex parte communications with the arbitrator either before or during
the arbitration, relating to the dispute or issues involved in the dispute or
the arbitrator’s views on any such issue.
 
 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
 
(ii)
INTERIM REVIEW. Either party may apply to any court having jurisdiction hereof
and seek preliminary injunctive relief until such time as the arbitration award
is rendered or the controversy is otherwise resolved.



 
(iii)
LOCATION. Any arbitration under Section 6.05 shall be conducted in Orange
County, California.



 
(iv)
DISCOVERY PROCEEDINGS AND HEARINGS. The parties shall have the right to
undertake such limited discovery as is expressly authorized by the arbitrator
upon a determination that such discovery is reasonably necessary to enable the
requesting party to prepare and present its claims and/or defenses at the
hearing. Discovery shall be conducted pursuant to Rules 26-37 of the Federal
Rules of Civil Procedure (with references to “court” in those Rules being
considered references to the “arbitrator”) except as they may be modified by the
arbitrator. In addition:



 
(1)
The arbitrator will determine the specific location within the State of
California and the date and time of the arbitration hearing, which will commence
no later than ninety (90) days after the date of the appointment of the
arbitrator. The arbitrator will provide reasonable notice of the hearing date
and time.



 
(2)
The arbitrator will ordinarily conduct the arbitration hearing in the manner set
forth in this Section 6.05 except that the Federal Rules of Evidence shall
apply. The arbitrator shall render its decision in writing. If the AAA rules and
the rules of this subsection (2) conflict in any manner, the rules of this
subsection (2) shall prevail. The arbitrator must hold an oral hearing, but may
impose reasonable time limits on each phase of the proceeding and may limit
testimony to exclude evidence that would be immaterial or unduly repetitive,
provided that all parties are afforded the opportunity to present material and
relevant evidence and that each party is given at least an approximately equal
amount of time for presentation of its case.



 
(3)
The arbitrator will require witnesses to testify under oath if requested by any
party.



 
(4)
Any party desiring a stenographic record may secure a court reporter to attend
the proceedings.



 
(5)
The arbitrator will determine the order of proof, which will generally be
similar to that of a court trial, including opening and closing statements.



 
(6)
When the arbitrator determines that all relevant and material evidence and
arguments have been presented, the arbitrator will declare the hearing closed.
The arbitrator may defer the closing of the hearing for up to ten (10) days to
permit the parties to submit post-hearing briefs and or to make closing
arguments, as the arbitrator deems appropriate, before rendering an award.

 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
 
(7)
The arbitrator will render the award and its decisions within thirty (30) days
after the date of the closing of the hearing or, if an arbitration hearing has
been waived, within thirty (30) days after the date of the arbitrator’s
receiving all materials specified by the parties. The decision and award of the
arbitrator will constitute the arbitration award and will be binding on the
parties.



 
(8)
The arbitrator shall, in rendering its decision and award, apply the substantive
law of the State of California, without regard to its conflict of laws
provisions, except that the interpretation of and enforcement of this Article
shall be governed by the Federal Arbitration Act. The costs of the winning party
and its reasonable attorney’s fees shall be paid by the losing party which shall
be designated by the arbitrator. If the arbitrator is unable to designate a
losing party, it shall so state and each party shall bear its own costs and
attorneys fees.



 
(v)
AWARD. The arbitrator is empowered to award any remedy allowed by law, including
money damages, prejudgment interest and attorneys’ fees, and to grant final,
complete, interim, or interlocutory relief, including injunctive relief.
Notwithstanding the foregoing, punitive or multiple damages may not be awarded.
Judgment upon any arbitration award hereunder may be entered and enforced in any
court having jurisdiction thereof.



 
(vi)
ARBITRATION FEES. The fees of the arbitrator shall be split equally between the
parties.



 
(d)
CONFIDENTIALITY. The ADR proceeding shall be confidential and the arbitrator
shall issue appropriate protective orders to safeguard each party’s confidential
Information. Except as required by law, no party shall make (or instruct the
arbitrator to make) any public announcement with respect to the proceedings or
decision of the arbitrator without prior written consent of each other party.
The existence of any dispute submitted to ADR, and the award, shall be kept in
confidence by the parties and the arbitrator, except as required in connection
with the enforcement of such award or as otherwise required by applicable law.



6.06.
Limitation on Claims. Torneo shall not be entitled to make any claim under this
Article VI unless and until the amount of such claim is reasonably believed by
Torneo to be $10,000 or more or the aggregate of all claims for
misrepresentation or breach of warranty made by the claimant, shall exceed
$20,000. A single claim which exceeds $10,000 may be collected from the first
dollar owed through the total amount of such claim. Multiple claims each of
which is less than $10,000 but which in the aggregate exceed $20,000 may be
collected from dollar $10,001 through the total amount of such claim. The
aggregate obligation of RBCF to indemnify Torneo under this Agreement shall be
limited to the amount of the Purchase Price received by RBCF pursuant to this
Agreement.

 
 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT
 
6.07.
Settlement of Third Party Claims. Should any claim be made by a person or entity
not a party to this Agreement with respect to any matter covered by the
indemnities contained in this Article VI, including without limitation, any
claim by a governmental body in connection with the audit of any federal, state
or local tax return, the party or parties being indemnified (the “Indemnified
Party”), on not less than 30 days’ notice to the party making the
indemnification (the “Indemnifying Party”), may make settlement (including
payment in full) of such claim and such settlement shall be binding upon all
parties hereto for the purposes hereof, unless within said 30-day period the
Indemnifying Party shall have requested the Indemnified Party to contest such
claim at the expense of the Indemnifying Party. In such event, the Indemnified
Party shall, upon posting of the bond or alternative security described below,
comply with such request and the Indemnifying Party shall have the right to
direct the defense of such claim or any litigation based thereon at the
Indemnifying Party’s expense through counsel of its own choosing on condition
that such counsel agrees to look solely to the Indemnifying Party for payment of
its fees. If the Indemnifying Party does retain counsel on such terms, then the
Indemnified Party shall not be entitled to indemnification under the next
sentence of this paragraph for the cost of any separate counsel it may retain in
the matter. In the event the Indemnifying Party shall so request the Indemnified
Party to contest such claim, the Indemnifying Party shall first furnish to the
Indemnified Party as indemnity against the contested claim a bond in the amount
of the third party claim plus the amount of any expenses reasonably likely to be
incurred by the Indemnified Party in contesting, defending and litigating the
same. In no event shall the Indemnifying Party or its counsel, without the prior
written consent of the Indemnified Party, settle or compromise any claim or
consent to the entry of any judgment which does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to the Indemnified
Party a release from all liability in respect of such claim.



6.08.
Remedies Cumulative.  The remedies provided in this Article VI shall be
cumulative and shall not preclude assertion by any party hereto of any other
rights or the seeking of and other remedies against the other party hereto.



ARTICLE VII
MISCELLANEOUS PROVISIONS


7.01.
Amendments, Supplements, Etc. At any time this Agreement may be amended or
supplemented by such additional agreements, articles or certificates, as may be
determined by the parties hereto to be necessary, desirable or expedient to
further the purposes of this Agreement, or to clarify the intention of the
parties hereto, or to add to or modify the covenants, terms or conditions hereof
or to effect or facilitate any governmental approval or acceptance of this
Agreement or to effect or facilitate the filing or recording of this Agreement
or the consummation of any of the transactions contemplated hereby. Any such
instrument must be in writing and signed by both parties.

 
 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
SUBSIDIARY PURCHASE AGREEMENT

7.02.
Waiver of Compliance. Any failure of RBCF or Torneo to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by RBCF or Torneo, respectively, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.



 
7.03.Expenses; Transfer Taxes, Etc. Whether or not the transaction contemplated
by this Agreement shall be consummated, RBCF agrees that all fees and expenses
incurred by it in connection with this Agreement shall be borne by RBCF and
Torneo agrees that all fees and expenses incurred by it in connection with this
Agreement shall be borne by Torneo, including, without limitation as to RBCF or
Torneo, all fees of counsel, actuaries and accountants.



7.04.
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand or mailed, certified or registered mail with postage
prepaid:

 

(a)           If to RBCF, to: Rubicon Financial Incorporated   18872 MacArthur
Blvd., First Floor   Irvine, CA  92612   Attention: Chief Executive Officer

                                                                                                                                                                                          
or to such other person or address as RBCF shall furnish to Torneo in writing.
 

(b)           If to Torneo, to: Todd Torneo   ________________________________  
________________________________

                               
or to such other person or address as Torneo shall furnish to RBCF in writing.


7.05.
Assignment; Merger. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties, except by operation of law.



7.06.
Governing Law. This Agreement and the legal relations among the parties hereto
shall be governed by and construed in accordance with the laws of the State of
California without regard.



7.07.
Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 
Page 12 of 14

--------------------------------------------------------------------------------

 

 
7.08.
Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.



7.09.
Entire Agreement. This Agreement, including the exhibits and schedules hereto
and the other documents and certificates delivered pursuant to the terms hereof,
set forth the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein, and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto.



7.10.
Third Parties. Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any person or corporation other than the parties hereto and their
successors or assigns, any rights or remedies under or by reason of this
Agreement.



 
7.11.Severability. Should any provision of this Agreement be held by a court or
arbitration panel of competent jurisdiction to be enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification to become a part hereof and treated as though originally
set forth in this Agreement. The parties further agree that any such court or
arbitration panel is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Agreement as modified by the court or the arbitration panel shall be
binding upon and enforceable against each of them. In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and if such provision or provisions
are not modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been set forth herein.



7.12.
Counsel. Each party acknowledges that it has been represented by, or had the
opportunity to be represented by, independent counsel of its own choice in
connection with the negotiations preceding the execution of this Agreement, and
the preparation and execution of this Agreement.  Each party acknowledges that
no person or entity, including but not limited to a party or agent or attorney
of any party, has made any promise, representation or warranty, express or
implied, not contained in this Agreement, to induce the other party to execute
this Agreement.  Each party acknowledges that it has read this Agreement,
accepts and agrees to the provisions it contains, and hereby executes it
voluntarily and with full understanding of its consequences.

 
 
Page 13 of 14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above mentioned.


RBCF:
Rubicon Financial Incorporated,
a Delaware corporation


By: /s/ Joseph Mangiapane,
Jr.                                                      
       Joseph Mangiapane, Jr.,
CEO                                                                           
 
 


RUBICON INSURANCE:
Rubicon Financial Insurance Services, Inc.,
a California corporation


­By: /s/ Joseph Mangiapane,
Jr.                                                      
       Joseph Mangiapane, Jr., CEO
       Rubicon Financial Incorporated
       Sole Stockholder of Rubicon Insurance




Torneo:


By: /s/ Todd
Torneo                                                                
       Todd Torneo


 
Page 14 of 14

--------------------------------------------------------------------------------

 